Title: To Benjamin Franklin from Sarah Bache, 20[–21] June 1784
From: Bache, Sarah Franklin
To: Franklin, Benjamin



Honoured Sir
The Cliffts Sunday 20[—21] June 1784

In full expectation of Dr Bancrofts calling on me before he embarks I write again tho I have just finished one for you, I did expect he would dine with us tomorrow and am disapointed to hear he cannot, for I love every one you love, and the Dr is so agreable and sensible, that every one must think favorably of him and like his Company, for his own sake, so that he was allways doubly welcome to us, he goes with our very best wishes for his safe arrival, and speedy passage, I wish him much to see this place before he goes, as I think there is not a more beautiful prospect on the Schuylkill banks, tis very healthy too, the Children look like different Creatures since they came out and have gain’d an adittional stock of spirits little Deborah this instant ran to me and beg’d me to write her a letter, I told her I was writing to her Grand papa, and ask’d her what I should say to him, say to him says she why Grandpa is not in this room, prety well for a little Girl between two and three, she is a great mimic, Dr Bancroft can tell you how well she can take off an Owl which the Children have for a pet, I should not forget to mention that while I stay in the Country and the house in town is painting, we have put Willy to board with a Mr Gamble one of the Masters at the University, a man remarkably attentive to the morals as well as the learning of the boys, and is as mindful

of them out of School as in, he would else have ran riot as his Father is mostly at the Store when in town, and out here every leasure moment, Willy comes out on Saturday and goes in on Monday Morn early. Monday. When Mr Jeferson went I was in great distress and tho I intended it could not write. Mrs Shee one of my best Friends lay dead, and till the funeral was over had four daughters of hers with me, beside the direction of every thing, lay on Mr Bache and me, Dr Bancroft call’d while I was writing this Letter but could not stay with us long, I shall send this to town to him to day, and leave it to Mr Bache to seal and direct, & put the day of the Month for I realy do not know it, I have been so much taken up with domestic Matters since I have been here, that I have not had time for any other Idea, I am now a little setled and shall be more at leasure, my little Fellows illness and at the same time a change of servants had quite deranged the Family.
You have heard no doubt of the death of your good old Friend’s Dr Bond Mr Roads and Anthony Benezet, it was thought this hard winter affected them much, they were greatly lamented. Mr Roads died very suddenly, Mrs Ashmead was nursing me, they sent for her but he was dead before she got there. She is in as good health as ever you saw her and as useful as ever, when I saw her last she desired to be remembered to you very particularly, Mr Bache writes, the Children are all well and love you very much as does your affectionate Daughter

S Bache

